Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	EXAMINER’S NOTE: The claims have been reviewed and considered under the new guidance pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance (PEG 2019) issued January 7, 2019.
3.	This communication is in response to Applicant’s claims filed on 15 October 2020. Claims 1-20 remain pending. 

**The Examiner contacted the Applicant’s representative Attorney Daniel Basov, to perform compact prosecution and close out the prosecution of this application wherein the Applicant would have been granted a patent. The claims as currently presented does not place the application in better condition for an allowance. The Examiner proposed the following suggestions – “file an electronic terminal disclaimer (eTD) to overcome the double patenting rejection and incorporate the subject matter of dependent claims 2 and 12, into independent claims 1 and 11 in order to overcome the prior art of record and place the application in better condition for an allowance. On 28 July 2022, Attorney Basov indicated that the Applicant declined the Examiner’s suggestions and proposed claim amendments. Therefore, a non-final rejection will be submitted by the Examiner.

Continued Prosecution Application
4.	This application is a continuation-in-part of Serial No. 15/367,949 filed on 02 December 2016 which is now, US Patent No. 10,841,286, issued on 17 November 2020.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,841,286. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claims are the same for the instant application and the issued application. Each claim a system that will allow secure access to patient’s medical data in a remote database wherein the medical records are encrypted using a private key that is controlled by the patient. The omission features that are not disclosed in the instant application are the following – “evaluating whether the health provider may access a patient's health care records stored in a remotely located Private Health Vault remote to said node, receiving at the server a location id of the patient’s health care records stored in the Private Health Vault database, utilizing the location id to find the health care records of the patient in the Private Health Vault database, for viewing and update by a health care provider, and wherein the Private Health Vault database does not maintain or store any patient identifying information other than location id in a non-encrypted format”.
7. 	Claims 1-18 of US Patent No. 10,841,286 contains every element of claims 1-20, of the instant application and as such anticipates claims 1-20 of the instant application. Claims of instant application are effectively a subset of the claims in the patent. Thus, the entire scope of the patent reference claim falls within the scope of the examined claim. Therefore, a patent to the instant applicant would improperly extend the right to exclude granted by a patent. 
8. 	"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896,225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re 
Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). " ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001). 

Claim Objections
Claim 11 is objected to because of the following informalities:  A semicolon is missing at the end of the third limitation (i.e. a remote Private Health Vault database…).  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-7, 9-11, 13-17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raduchel (Pub No. 2015/0046192).
Referring to the method of claim 1, Raduchel discloses a method of secure access to patient's medical data comprising the steps of: (See Raduchel, para. 76, i.e. secure access to user/patient’s electronic medical records received at a user/patient’s electronic/mobile device, item 130)
(a) authenticating the patient's mobile device on a remote server; (See Raduchel, para. 76, i.e. the authentication is performed at the user/patient’s electronic/mobile device, item 130 on a remote server) 
(b) authenticating the health care provider's mobile device on the server; (See Raduchel, para. 91-92, i.e. the second authentication is performed at the recipient/health care provider’s electronic/mobile device, item 180 on a remote server)
(c) automatically determining by a proximity sensor that the patient's mobile device is in a proximity to at least one node located at a health care provider's location; (See Raduchel, para. 98-99 and 145, i.e. automatically determine that the user/patient’s electronic/mobile device is in close proximity to at least one computer located at the health care provider’s location)
(d) transmitting a request to a patient mobile device to authorize the health care provider's access to the patient's health care records stored in a remotely located Private Health Vault database that is remote to the at least one node at the health care provider's location; (See Raduchel, para. 99-100 and 146, i.e. transmitting a request to the user/patient’s electronic/mobile device to authorize the health care provider’s access to the electronic medical records that are stored in a remote server)
(e) obtaining the authorization from the patient for the health care provider to have access to the patient's health care records, wherein the authorization is at least partially based on the determined proximity of the patient's mobile device to the node at the health care provider's location; (See Raduchel, para. 101-103 and 146, i.e. in response to receiving the request, authorization is performed from the user/patient for the electronic medical records to be accessed by the health care provider wherein the user/patient’s electronic/mobile device displays the medical records information for a limited time duration)
(f) transmitting through a computer network to a processor on a remote server a patient's private electronic crypto key used for decryption of the patient's health care records stored in the Private Health Vault database, wherein access to said crypto key is provided by the patient for a specified limited duration; (See Raduchel, para. 58, 62, and 76-77, i.e. transmitting through the network to a processor on a remote server the user/patient’s private key is used for decrypting the encrypted electronic medical records stored in the storage system wherein access is provided for a limited period of time displayed via the user/patient’s electronic/mobile device)
(g) receiving the patient's private crypto key by the processor on the remote server, wherein the key is utilized to decrypt the patient's health care records; (See Raduchel, para. 58 and 76-77, i.e.  receiving the user/patient’s private key by the processor, wherein the electronic medical records are encrypted by the private key so that the encrypted electronic medical records can only be decrypted by the public key. This asymmetric encryption/decryption allows the contents of the user/patient’s electronic medical records to remain authentic and prevent alteration and tampering.)
(h) obtaining an id of the patient's health care records by the processor on the remote server; (See Raduchel, para. 57, i.e.  obtaining the identification of the user/patient’s electronic medical records wherein each portion of the medical records has a unique identifier linked to the disaggregated identity. This allows the user/patient to control which files are to be accessed by the health care provider)
(i) utilizing the patient's private crypto key and the id of the patient's health care records to locate and decrypt the patient's health care record; (See Raduchel, para. 58-59, i.e.  each electronic medical record contains a digital certificate comprising a public/private key. The electronic medical records are encrypted by the user/patient’s private key combined with the identifier of the records such that the encrypted electronic medical records can only be decrypted with the public key, furthermore, a two factor identification can also be provided wherein the secure ID and bracelet code is required for accessing the user/patient’s electronic medical records)
(j) utilizing asynchronous PKI encryption keys of the health care provider and the remote server to re-encrypt and securely transmit the patient's health care records to the health care provider for viewing and updating; (See Raduchel, para. 87-91 and 99, i.e. utilizing PKI encryption keys of the health care provider and the remote server for re-encrypting the user/patient’s electronic medical records for viewing and updating)
and (k) storing the patient's health care records, encrypted with the patient's private crypto key, in the Private Health Vault database. (See Raduchel, para. 91-94, i.e.  storing the user/patient’s electronic medical records that were encrypted with the user/patient’s private key in the storage system)
Referring to the method of claims 3 and 13, Raduchel discloses further comprising the steps of: (p) receiving a digital identification of a person operating the health care provider's mobile device and verifying that it matches stored digital identification information of a health care provider that is authorized by the patient to access that patient's private health care records stored in the Private Health Vault database; (See Raduchel, para. 110 and 194) and (q) receiving a digital identification of a person operating the patient's mobile device and verifying that it matches stored digital identification information of the patient or a person authorized by the patient to grant access to that patient's private health care records stored in the Private Health Vault database. (See Raduchel, para. 110 and 194)
Referring to the method of claims 4 and 14, Raduchel discloses further comprising the step of: (r) maintaining a table of all node devices that are present in health care provider facilities, wherein each node device operates a proximity detector for determining the geographic proximity of the patient's or the health care provider's mobile device to the node. (See Raduchel, para. 70 and 181-182)
Referring to the method of claims 5 and 15, Raduchel discloses wherein the table of node devices stores the signal strength value of the wireless signal received by the node device from the patient's mobile device, and utilizing said signal strength value for determining the geographic proximity of the patient's mobile device to the node. (See Raduchel, para. 70)
Referring to the method of claims 6 and 16, Raduchel discloses wherein the node operates in the indoor location at the health care provider's facilities and determines by processing the wireless signals from the patient's and health care provider mobile devices the presence of those mobile devices at that specific indoor location. (See Raduchel, para. 70 and 225-226)

Referring to the method of claims 7 and 17, Raduchel discloses wherein the node receives wireless signals from the patient's and health care provider's mobile devices and uses position triangulation or time delay of the wireless signal process for determining actual proximity location of those mobile device with respect to the node in the health care provider's office. (See Raduchel, para. 62, 94, and 110)

Referring to the method of claims 9 and 19, Raduchel discloses further comprising the steps of: (u) maintaining a separate database of location ids mapped to each registered patient; (See Raduchel, para. 59, 77, and 99) (v) receiving and processing patient's identification information for access to the Private Health Vault database; (See Raduchel, para. 141-143) and (w) upon authenticating the identity of the patient and patient's mobile device requesting access to the Private Health Vault database, transmitting the location id for the patient's health care records stored in the Private Health Vault database to the server, for read and update access to said records. (See Raduchel, para. 121-123)
Referring to the method of claims 10 and 20, Raduchel discloses further comprising the steps of: (x) maintaining a separate Key Bank database for storing private crypto key of the patient; (See Raduchel, para. 76-78) (y) receiving and processing patient's identification information for access to the Key Bank database; (See Raduchel, para. 76-78) and (z) upon authenticating the identity of the patient and patient's mobile device requesting access to the Key Bank database, transmitting the patient's private crypto key to the server for access by a patient-authorized health care provider to the encrypted patient health care records stored in the Private Health Vault. (See Raduchel, para. 87-88 and 145)
Referring to the method of claim 11, Raduchel discloses a computerized system for secure access to patient's medical data comprising: (See Raduchel, para. 76, i.e. secure access to user/patient’s electronic medical records received at a user/patient’s electronic/mobile device, item 130
a patient's computer device, having a processor, a keyboard, a display screen, a computer memory, storing and executing software code for authorizing access by health care providers to the patient's health care records stored in the Private Health Vault database; (See Raduchel, para. 66-67, 73, 96, 112, and 140, i.e. user/patient’s device, processor, keyboard/keypad, display, memory for storing and executing the software code)
a health care provider computer device, having a processor, a keyboard, a display screen, a computer memory, storing and executing software code for requesting authorized access by that health care provider to the patient's health care records stored in the Private Health Vault database and for receiving the patient's health care records for viewing and updates; (See Raduchel, para. 66-68, 73, 76, 96, 112, and 140, i.e. health care provider’s device, processor, keyboard/keypad, display, memory for storing and executing the software code)
a remote Private Health Vault database, storing patient's health care records encrypted with the patient's private encryption key, wherein the decryption of and access to said patient records may be performed only using that patient's private encryption key (See Raduchel, para. 76-77, 99, and 121, i.e. remote storage/database for storing encrypted user/patient’s private key and decrypting to gain access to the records only using the key)
a remote access server, having a processor, a keyboard, a display screen, a computer memory, wherein the processor on the remote access server is disposed in communication with said server computer memory to issue and execute the computer instructions to: (See Raduchel, para. 67 and 76-77, i.e. remote server, processor, keyboard/keypad, memory, remote access server is disposed proximate the pharmacy)
authenticate the patient's mobile device on a remote server; (See Raduchel, para. 76, i.e. the authentication is performed at the user/patient’s electronic/mobile device, item 130 on a remote server) 
authenticate the health care provider's mobile device on the server; (See Raduchel, para. 91-92, i.e. the second authentication is performed at the recipient/health care provider’s electronic/mobile device, item 180 on a remote server)
automatically determine by utilizing the electronic device proximity detection that the patient's mobile device is in a geographic proximity to a node located at the health care provider's location; (See Raduchel, para. 98-99 and 145, i.e. automatically determine that the user/patient’s electronic/mobile device is in close proximity to at least one computer located at the health care provider’s location)
transmit a request to a patient mobile device to authorize the health care provider's access to the patient's health care records stored in a remotely located Private Health Vault database; (See Raduchel, para. 99-100 and 146, i.e. transmitting a request to the user/patient’s electronic/mobile device to authorize the health care provider’s access to the electronic medical records that are stored in a remote server)
obtain and process said authorization from the patient for the health care provider to have access to the patient's health care records; (See Raduchel, para. 101-103 and 146, i.e. in response to receiving the request, authorization is performed from the user/patient for the electronic medical records to be accessed by the health care provider wherein the user/patient’s electronic/mobile device displays the medical records information for a limited time duration)
obtain a patient's private electronic crypto key used for decryption of the patient's health care records stored in the Private Health Vault database, wherein access to said crypto key is provided by the patient for a specified limited duration; (See Raduchel, para. 58, 62, and 76-77, i.e. transmitting through the network to a processor on a remote server the user/patient’s private key is used for decrypting the encrypted electronic medical records stored in the storage system wherein access is provided for a limited period of time displayed via the user/patient’s electronic/mobile device and receiving the user/patient’s private key by the processor, wherein the electronic medical records are encrypted by the private key so that the encrypted electronic medical records can only be decrypted by the public key. This asymmetric encryption/decryption allows the contents of the user/patient’s electronic medical records to remain authentic and prevent alteration and tampering.) 
obtaining an id of the patient's health care records; (See Raduchel, para. 57, i.e.  obtaining the identification of the user/patient’s electronic medical records wherein each portion of the medical records has a unique identifier linked to the disaggregated identity. This allows the user/patient to control which files are to be accessed by the health care provider)
utilize said patient's private crypto key and the id of the patient's health care records to locate and decrypt the patient's health care records by the processor on the server; (See Raduchel, para. 58-59, i.e.  each electronic medical record contains a digital certificate comprising a public/private key. The electronic medical records are encrypted by the user/patient’s private key combined with the identifier of the records such that the encrypted electronic medical records can only be decrypted with the public key, furthermore, a two factor identification can also be provided wherein the secure ID and bracelet code is required for accessing the user/patient’s electronic medical records)
utilize asynchronous PKI encryption keys of the health care provider and the remote server to re-encrypt and securely transmit the patient's health care records to the health care provider for viewing and updating; (See Raduchel, para. 87-91 and 99, i.e. utilizing PKI encryption keys of the health care provider and the remote server for re-encrypting the user/patient’s electronic medical records for viewing and updating)
and store the patient's health care records, encrypted with the patient's private crypto key, in the Private Health Vault database. (See Raduchel, para. 91-94, i.e.  storing the user/patient’s electronic medical records that were encrypted with the user/patient’s private key in the storage system)

Allowable Subject Matter
Claims 2, 8, 12, and 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome the non-statutory double patenting rejection.
The following is a statement of reasons for the indication of allowable subject matter:  receiving from the health care provider an updated patient's health care record encrypted for transmission with the server's asynchronous PKI key; decrypting the updated patient health care records using servers' private PKI key; re-encrypting the updated patient health care records on the server with the patient's private crypto key; and storing the updated encrypted records in the Private Health Vault database, receiving at the server a location id of the patient's health care records stored in the Private Health Vault database; and utilizing the location id to find the health care records of the patient in the Private Health Vault database, for viewing and update by a health care provider; wherein the Private Health Vault database does not maintain or store any patient identifying information other than location id in a non-encrypted format.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY D FIELDS whose telephone number is (571)272-3871. The examiner can normally be reached IFP M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHEWAYE GELAGAY can be reached on (571)272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY D FIELDS/Examiner, Art Unit 2436                                                                                                                                                                                                        July 28, 2022

/SHEWAYE GELAGAY/Supervisory Patent Examiner, Art Unit 2436